ORDER ,
James Leahy (“Husband”) appeals. .a judgment for contempt arising.out of an alleged.breach of a settlement agreement incorporated into a judgment dissolving his marriage to Sheila A. Driemeyer (“Wife”).
Wé have reviewed the briefs of the par-tiés and the record on appeal and conclude that the trial court did not err.' An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
, We- affirm the judgment pursuant to Rule 84.16(b).